Citation Nr: 0923622	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  04-35 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 1997, 
for the assignment of an increased schedular rating of 60 
percent for the service-connected right knee disability.

2.  Entitlement to service connection for a back disability 
claimed as secondary to a service-connected right knee 
disability.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a left knee disability, claimed to be related to VA right leg 
surgery in December 1979.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back disability, claimed to be related to VA right leg 
surgery in December 1979.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
atrophy of the quadriceps and buttocks, claimed to be related 
to VA right leg surgery in December 1979.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955.

This matter comes before the Board on appeal from an April 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona, which in 
pertinent part, denied service connection for a back 
disability claimed as secondary to the service-connected 
right knee disability.  

This case also comes to the Board on appeal from an August 
1999 rating decision which denied entitlement to compensation 
under 38 U.S.C.A. § 1151 for a left knee disability, a back 
disability, and atrophy of the quadriceps and buttocks.  

Finally, this case comes to the Board on appeal from a 
February 2001 Decision Review Officer (DRO) decision, wherein 
the RO awarded a 60 percent rating for the Veteran's right 
knee disability (characterized as status post meniscectomy of 
the right knee with instability and degenerative arthritis, 
status post right TKR), effective April 28, 1997, the date of 
receipt of the Veteran's claim for an increased rating.  RO 
memoranda and letters to the Veteran reflect that the Veteran 
was apparently notified of the February 2001 decision by a 
letter dated on March 1, 2001, and the file shows no document 
which could be construed as a notice of disagreement (NOD) on 
this issue until a memorandum received from the Veteran's 
representative in August 2002.   Seemingly, the February 2001 
determination is final in the absence of clear and 
unmistakable error (CUE), as an NOD was not received from the 
Veteran or his representative within one year of notification 
of the February 2001 rating decision.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 3.105(a).

However, bearing in mind the benefit-of-the doubt rule, and 
in light of the fact that there is no date stamp on the RO's 
notice letter, the Veteran's assertion that he filed an 
earlier (timely) NOD with the Phoenix RO, and the fact that 
the Veteran's claims file was transferred to different ROs 
during this period, the Board will accept the August 2002 
communication from the Veteran's representative as a timely 
NOD with the effective date assigned for a 60 percent rating 
for a right knee disability in the February 2001 DRO 
decision.

The Board notes that in a December 2003 rating decision of 
the Reno, Nevada, RO, entitlement to an effective date prior 
to April 28, 1997, for the grant of a 60 percent rating for 
the service- connected total right knee replacement (TKR), 
status post meniscectomy, with instability and degenerative 
arthritis, was denied.  While the August 2004 statement of 
the case (SOC) lists the December 2003 rating decision as the 
appealed action, there cannot be a freestanding claim for an 
EED.    Once a decision which establishes an effective date 
becomes final, the only way that such a decision can be 
revised is if it contains CUE.  Rudd v. Nicholson, 20 Vet. 
App. 296, 299-300 (2006) (holding that, once there has been a 
relevant final decision on an issue, there cannot be a 
freestanding claim for an EED, and when such a freestanding 
claim is raised, such an appeal should be dismissed).  As 
such, the Board finds that the proper appealed action is the 
February 2001 DRO decision.

The Veteran presented testimony before the Board in May 2005.  
The transcript has been associated with the claims folder.

In a September 2006 decision, the Board upheld the denial of 
entitlement to an effective date prior to April 28, 1997, for 
the grant of a 60 percent rating for the service-connected 
right knee disability.  The Veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2007, the parties filed a Joint Motion 
to Remand the appeal to the Board.  Pursuant to the Joint 
Motion, the Court issued a December 2007 Order vacating that 
part of the Board's decision denying an effective date prior 
to April 28, 1997, for the grant of a 60 percent rating for 
the service-connected right knee disability, and remanded the 
matter to the Board.  The claim has been returned to the 
Board and is ready for appellate disposition.

In a June 2008 Board decision, the claims for service 
connection for a back disability and compensation under 
38 U.S.C.A. § 1151 for back and left knee disabilities, and 
atrophy of the quadriceps and buttocks, were remanded for 
further development and adjudication.  While the development 
was completed, the claims were not readjudicated as directed.  
As such, the matters are addressed in the REMAND portion of 
the decision below and are once again REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  In a March 1983 rating decision, the RO confirmed and 
continued the 30 percent rating for the service-connected 
right knee disability and denied entitlement to a temporary 
total rating based on a right TKR.  The Veteran was notified 
of this decision by a letter dated March 25, 1983, and he did 
not appeal the 30 percent and it became final.

3.  A June 1984 Board decision upheld the denial of 
entitlement to a temporary total disability rating based on a 
period of convalescence following hospitalization for a right 
TKR from November 23, 1980, to December 8, 1980.  The June 
1984 Board decision is final absent clear and unmistakable 
error (CUE).

4.  A  January 6, 1981, Malpractice Letter Agreement showing 
the Veteran retained a private attorney to represent him in a 
Federal Tort Claim suit does not amount to either an informal 
or formal claim for increased disability compensation 
benefits for the service-connected right knee.  

5.  Communications from the Veteran dated April 18, 1985, and 
received on May 3, 1985, did not amount to either an informal 
or formal claim for increased disability compensation 
benefits for the service-connected right knee.  

6.   The RO received a claim from the Veteran for an increase 
in the 30 percent rating for the service-connected right knee 
disability on April 28, 1997. 

7.  It is not factually ascertainable that right knee 
impairment increased on any date within the year preceding 
the April 28, 1997, claim for increased rating.  Chronic 
residuals consisting of severe painful motion or weakness in 
the right knee is factually shown at an August 1997 VA 
examination.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 
1997, for the assignment of an increased schedular rating of 
60 percent for the service-connected right knee disability, 
are not met.  38 U.S.C.A. §§ 1155, 5110, 7105 (West 2002); 38 
C.F.R. 
§§ 3.400, 4.71a Diagnostic Code 5055 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

While the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ), the Veteran is challenging the 
effective date assigned for the 60 percent rating for the 
service-connected right knee disability.  Id.  Moreover, 
assuming any such notice errors, they were cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the Veteran in November 2004.  This letter notified 
the Veteran of VA's responsibilities in obtaining information 
to assist the Veteran in completing his claim, and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claim.  

In addition, the Veteran was provided with a copy of the 
appealed February 2001 DRO decision and December 2003 rating 
decision, as well as an August 2004 SOC, and a May 2005 
Supplemental Statement of the Case (SSOC).  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the Veteran's behalf.  Therefore, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post service VA medical 
records, records from the Social Security Administration 
(SSA), reports of VA examination, and the transcript from the 
May 2005 Travel Board hearing.  The Veteran has not 
identified any other evidence which has not been obtained.

The Board notes that additional reports of VA examination 
dated in 2008 and radiographic evidence dated in 2009 were 
recently submitted by the Veteran; however, they are not 
pertinent to the matter on appeal.  As such, Remand for 
preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an effective date 
prior to April 28, 1997, for the assignment of an increased 
60 percent rating for the service-connected right knee 
disability.  The Veteran has proffered various dates for the 
award of the increased 60 percent evaluation, to include the 
following: November 1980, following his right TKR; January 6, 
1981, when he retained a private attorney to pursue a 
malpractice claim against VA for damages sustained during the 
December 1979 right TKR; March 4, 1983, the day he filed a 
claim for an increased rating of his right knee; or May 3, 
1985, when the Veteran submitted a statement that complained 
of bilateral knee pain, which should have been construed as a 
claim for increase.  Having carefully considered the claim in 
light of the applicable law and evidence of record, the Board 
finds that the dates are inconsistent with rules and 
regulations implemented by Congress concerning effective 
dates for award of increased compensation.  

Governing law provides that the effective date of an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. (1997); VAOPGCPREC 12-98.

Any communication or action indicating an intent to apply for 
VA benefits may be considered an informal claim.  38 C.F.R. § 
3.155(a). When the informal claim pertains to an increased 
evaluation for a service-connected disability, the request 
will be accepted as a claim.  38 C.F.R. § 3.155(c).  Once 
service connection has been established, receipt of specified 
types of medical evidence, including VA examination reports, 
will be accepted as an informal claim for increased benefits. 
38 C.F.R. § 3.157.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of such a claim. 38 C.F.R. § 
3.157(b).

Historically, in a September 1955 decision, the RO granted 
service connection for residuals of a tear of the medial 
meniscus with atrophy of the muscles of the right calf and 
thigh, due to an injury while playing basketball.  A 30 
percent rating was assigned effective from April 1955.  In a 
January 1959 rating decision the RO assigned a temporary 
total rating from October 1958 to November 1958, a 30 percent 
from November 1958 to March 1959, and 10 percent from March 
1959.  

In an April 1978 rating decision, the RO assigned an 
increased 20 percent rating for this disability.  The Veteran 
underwent a high tibial osteotomy of the right knee at the 
Tucson VA Medical Center (VAMC) on December 18, 1979.  In an 
April 1980 rating decision, the RO assigned a temporary total 
rating for the right knee disability effective December 17, 
1979, with a 20 percent rating effective July 1, 1980.

Thereafter, in a July 1980 rating decision, the RO assigned a 
30 percent rating for the right knee disability, retroactive 
to July 1, 1980.  The RO confirmed and continued the 30 
percent rating in a June 1982 rating decision.  The Veteran 
was notified of this decision by a letter dated in June 1982, 
and he did not appeal.

In February 1983, the Veteran filed a claim for "all 
benefits due by reason of my total right knee replacement," 
which was performed at a private hospital in November 1980.  
In a March 1983 rating decision, the RO confirmed and 
continued the 30 percent rating and denied entitlement to a 
temporary total rating based on a right TKR.  The Veteran was 
notified of this decision by a letter dated March 25, 1983, 
and he did not appeal the 30 percent rating. 

In June 1983, the Veteran filed an NOD with respect only to 
the issue of a temporary total rating for the right knee 
disability after a TKR in November 1980. 
While the Veteran has argued for an effective date from March 
4, 1983, the date he claims he filed for an increase, as 
delineated above, the claim for increase was dated February 
17, 1983.  The March 4, 1983, letter simply indicated that 
the Veteran was "submitting documentation in support of 
claim."  Nevertheless, the Veteran did not appeal the denial 
of an increase in the 30 percent rating for the right knee 
disability and nor does he contend as such.  Therefore, the 
March 1983 rating decision became final as to that issue, in 
the absence of CUE, as a timely NOD was not received from the 
Veteran within one year of the March 1983 notice letter.   
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104, 3.105(a), 
20.201, 20.302.  As such, March 4, 1983, as claimed by the 
Veteran is not a proper effective date for the award of the 
increased 60 percent rating.  38 C.F.R. § 3.400(o).

The Veteran has not alleged that there was CUE in the March 
1983 rating decision.  Neither has the Veteran alleged CUE in 
the June 1984 Board decision that upheld the denial of 
entitlement to a temporary total disability rating based on a 
period of convalescence following hospitalization for alleged 
treatment of a service-connected disorder from November 23, 
1980, to December 8, 1980.  The June 1984 Board decision is 
final absent CUE.  The Veteran's request for an effective 
date for the increased 60 percent rating following the 
November 1980 surgery must also fail.  Id.  

At this point, the Board notes that while the Veteran has 
alternatively argued for a January 6, 1981, effective date 
for the grant of the 60 percent rating for the service-
connected right knee disability, there is no objective 
evidence that he filed a claim for increase on this date.  
Records associated with the claims file show that he retained 
a private attorney on that date to represent him in a Federal 
Tort Claim suit.  While the Veteran maintains that his 
attorney told him that a claim was being filed on his behalf 
with VA, other than the Malpractice Letter Agreement, there 
is no indication that either an informal or formal increased 
rating claim was filed with the RO.  As such, an effective 
date from January 1981 is also not warranted.  Id.  

As the March 1983 rating decision and June 1984 Board 
decisions are final, the claim for an earlier effective date 
for an increased rating for the right knee disability must 
therefore be considered in relation to any subsequent claim 
for an increased rating.  In this vein, the Veteran maintains 
that the proper effective date for the 60 percent rating is 
May 3, 1985, when he submitted a statement referencing 
complaints of bilateral knee pain.  The Veteran maintains 
that this statement should have been construed as a claim for 
increase.  

At this juncture, the Board will reference letters dated 
after the March 1983 rating decision.  In a letter dated 
April 18, 1985, the Veteran filed "Claim for service 
connection of left knee secondary to right knee condition, 
claim for total rating under provisions of paragraph 30 of 
rating schedule."  In the body of the letter, the Veteran 
elaborated on his request for secondary service connection 
for the left knee.  He also asserted that he was entitled to 
a temporary total rating due to surgical intervention in the 
left knee.  (Emphasis added).  This letter makes no reference 
to the right knee and is clearly not a request for increase 
of the right knee disability.

In response to the claimed benefits for the left knee, the RO 
sent the Veteran a letter in April 1985 requesting evidence 
and information in support of his claim.  On May 3, 1985, VA 
Form 21-4138, Statement in Support of Claim, was received by 
the RO.  In his letter the Veteran maintained that as a 
result of problems with his right knee (stiffness and TKR), 
his left knee gives out, swells, and has limited motion.  He 
then goes on to indicate that he was advised to have the left 
knee replaced.  He concluded that he needed financial 
assistance.  He argued that his current physical set back 
with his left knee was the result of his right knee disorder.  
Finally, he stated that he was denied disability for the 1980 
surgery for his TKR and was now asking for a "hand up."  

The Board has carefully scrutinized this letter and does not 
find that it amounts to a claim for increase.  While the 
Veteran clearly references his right knee, it was to explain 
how his right knee symptoms resulted in his left knee 
disability, which was the subject of his claim in April 1985.  
It is true that the Veteran made his displeasure known with 
regard to the denial of a temporary total rating following 
the November 1980 surgery; however, these statements did not 
amount to a claim for increase for the right knee.  Moreover, 
his disagreement with the denial of a temporary total rating 
was separately adjudicated, and eventually denied by the 
Board in a final decision of June 1984.

The Veteran maintains that a May 14, 1985, letter and 
attached private medical records should have also been 
construed as supporting evidence for the claim for increase 
for the right knee; however, this letter was entitled 
"submitting medical evidence in support of Veteran's claim 
for disability benefits."  It makes no reference to a 
request for increase of the right knee and, in fact, in the 
body of the letter, the representative indicates that the 
medical evidence was submitted in support of the claim for 
benefits as outlined in the memorandum of April 1985.  As 
delineated above, the April 1985 clearly requested benefits 
with regard to the left knee.  

In looking at the attached private medical records, they 
dealt with complaints or treatment with respect to the left 
knee.  Despite the chief complaint of difficulty with the 
right knee listed on an entry dated March 25, 1985, the 
entire treatment note concerned the objective findings with 
respect to the left knee and recommendations for surgery of 
the left knee.  Duplicate copies of the November 1980 right 
TKR replacement were also submitted; however, it can be 
reasonably argued that these were to support the claim for 
secondary service connection.

In a June 1985 rating decision, the RO denied secondary 
service connection for the left knee and the temporary total 
rating for the left knee.  The Veteran argues that the RO 
failed to adjudicate his increased rating claim for the right 
knee.  In support of his argument, he points to the July 3, 
1985, notice letter, which indicated that the RO had 
considered the claim for increase.  While the letter made 
reference to "a claim for increase," it clearly was a 
misstatement, as the notice letter and more to the point, the 
rating decision itself, clearly indicated that the RO was 
denying the claim for service connection for a left knee 
disorder secondary to the right knee, and a temporary 100 
percent rating for the convalescence period following left 
knee surgery.  

Even assuming arguendo that the Veteran did file a claim for 
increase for the right knee, he never attempted to contact to 
the RO and inquire as to why his claim remained 
unadjudicated.  Neither the Veteran nor his representative 
made any attempt to follow-up on what they felt was an 
unadjudicated claim, which the Board has not found in the 
instant case.  Further, the Veteran did not appeal the June 
1985 decision and it became final.  38 C.F.R. § 20.302(a).  

An effective date of May 3, 1985, for the award of the 
increased 60 percent rating is not warranted.  A "claim" is 
defined broadly to include a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 38 
C.F.R. § 3.1(p).  The law generally requires VA to give a 
sympathetic reading to the Veteran's filings by determining 
all potential claims raised by the evidence, applying all 
relevant laws and regulations.  See Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Robertson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)). 

Nevertheless, it is well settled that an intent to apply for 
benefits is an essential element of any claim, whether formal 
or informal and, further, the intent must be communicated in 
writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 
(Fed. Cir. 2006) (holding that the plain language of the 
regulations requires a claimant to have an intent to file a 
claim for VA benefits); Criswell v. Nicholson, 20 Vet. App. 
501 (2006); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 
1999) (noting that even an informal claim for benefits must 
be in writing); Brannon v. West, 12 Vet. App. 32, 35 (1998); 
38 C.F.R. § 3.155 (a) (2008) (stating that an informal claim 
must identify the benefit sought); 38 C.F.R. § 3.1(p) (2008) 
(defining "claim" as "a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit").  It is 
clear from the evidence delineated above that the Veteran's 
communications amounted to a claim for benefits for his left 
knee.  (Emphasis added.)

The Board has also considered the private medical records 
submitted in support of the left knee claim in April 1985; 
however, the mere existence of medical records generally 
cannot be construed as an informal claim; rather, there must 
be some intent by the claimant to apply for benefits.  See 
Brannon, 12 Vet. App. at 35 ("The mere presence of the 
medical evidence does not establish an intent on the part of 
the [appellant] to seek secondary service connection for the 
psychiatric condition ... While the Board must interpret the 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.")  
38 C.F.R. 
§ 3.155(a) (2008) ("Any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by [the Secretary] ... "may be considered an 
informal claim." (Emphasis added)).  It follows logically 
that where there can be found no intent to apply for VA 
benefits, a claim for entitlement to such benefits has not 
been reasonably raised.

Although there are two recognized exceptions to this general 
rule, those exceptions are applicable only when an underlying 
claim has been awarded and the medical records demonstrate 
that the Veteran's disability has increased, or when an 
underlying claim has been denied and the medical records 
contain new and material evidence to reopen the claim.  See 
38 C.F.R. § 3.157(b) (2007); see also Leonard v. Principi, 17 
Vet. App. 447, 451 (2004); Lalonde v. West, 12 Vet App. 377, 
381 (1999).  Neither of those exceptions applies in the 
present case.  Thus, his request for an effective date of May 
3, 1985, the date he maintains he filed a claim for increase 
of the right knee, must also fail.

Thereafter, the first claim (either formal or informal) for 
an increased schedular rating for a right knee disability was 
received from the Veteran on April 28, 1997. The VA Form 21-
4138, Statement in Support of Claim, requested "an increased 
rating" for his knee.  The only service connected knee was 
the right knee.  The Veteran submitted several private 
medical records with this claim.

The applicable VA regulation provides that a total rating of 
100 percent will be awarded for one year following 
implantation of a prosthetic replacement of the knee joint.  
Chronic residuals consisting of severe painful motion or 
weakness in the affected extremity warrant the grant of a 60 
percent disability evaluation.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy under Diagnostic Codes 5256, 5261, or 5262.  The 
minimum rating for residual disability following implantation 
of a prosthesis is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5055 (1997).

In April 1997, the Veteran submitted multiple private medical 
records, including records from Dr. NK showing complaints of 
right knee pain dated between 1982 and 1988.  A September 
1994 letter from Dr. AJR indicated the Veteran had a right 
TKR 14 years prior, which had been successful.  Range of 
motion of the right knee was from 5 to 90 degrees.  There was 
no gross medial, lateral, anterior, posterior, or rotary 
instability.  The neurovascular status was intact.  X-rays 
showed a cemented TKR on the right with no evidence of gross 
loosening.  

An October 1994 private discharge summary from Desert 
Samaritan Medical Center reflects that the Veteran underwent 
a left total knee replacement.  The provider noted that the 
Veteran previously underwent a right TKR.  It was considered 
"fairly successful," despite complaints of stiffness.  On 
examination of the right knee, range of motion was from 5 to 
90 degrees with no instability.  An X-ray study of the right 
knee again revealed a cemented total knee replacement in 
satisfactory position.

An August 1995 history and physical examination from Bullhead 
Community Hospital revealed that the Veteran presented for 
left knee surgery for a failed TKR. The examiner noted that 
the Veteran had a right total knee arthroplasty 15 years ago 
which apparently had "done very well." On admission, it was 
noted that his right knee flexion was limited to 70 degrees.

In an August 1997 VA orthopedic examination, the Veteran 
complained of constant right knee pain, with no swelling.  He 
felt that he limped all the time, and the knee "popped and 
cracked."  He complained of weakness, fatigability, and 
incoordination.  On physical examination of the right knee, 
there was no tenderness to palpation, no effusion, and no 
crepitation.  The cruciate ligaments were stable, despite a 
question of a 1+ trace laxity of the lateral collateral 
ligament on the right with slight clicking on testing.  
McMurray test was negative, varus/valgus orientation was 
normal, and there was no pain on passive motion of the 
patella. Active range of motion of the right knee was from 0 
to 75 degrees.  The examiner opined that the Veteran's 
functional impairment due to his bilateral knee disabilities 
was moderate to severe.  The examiner concluded that he was 
unable to estimate in terms of specific numbers of degrees 
with respect to additional loss of range of motion. 

The medical evidence shows no earlier date (within the year 
preceding the April 28, 1997, increased rating claim) of 
right knee residuals to a degree as would warrant more than a 
30 percent rating under any applicable Diagnostic Code.  
During this period, there is no medical evidence of severe 
painful motion or weakness in the right leg, and the 
limitation of motion of the right knee did not warrant a 
higher rating under Diagnostic Codes 5261 or 5262.  Finally, 
there is no evidence of ankylosis of the right knee and thus, 
Diagnostic Code 5256 is not for application. Accordingly, 
there is no basis for an effective date earlier than April 
28, 1997, for an increased 60 percent rating for a right knee 
disability.

The Veteran does not satisfy the threshold legal eligibility 
requirements for an earlier effective date sought in this 
appeal.  As the preponderance of the evidence is against the 
claim for an effective date earlier than April 28, 1997, for 
an increased 60 percent rating for the service-connected 
right knee disability, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

An effective date earlier than April 28, 1997, for the 
assignment of an increased schedular rating of 60 percent for 
the service-connected right knee disability is denied.


REMAND

Although further delay is regrettable, the Board finds that 
further Remand is necessary regarding the claims for 
entitlement to compensation for additional disability under 
38 U.S.C. § 1151 for a left knee disability, a back 
disability, and atrophy of the quadriceps and buttocks, and 
the claim for service connection for a back disability 
claimed as secondary to a service-connected right knee 
disability. 

In a June 2008 Board decision, the aforementioned claims were 
remanded to schedule the Veteran for a VA orthopedic 
examination to determine the etiology of any current left 
knee disability, back disability, and atrophy of the 
quadriceps and buttocks.   The RO was additionally directed 
to consider medical evidence submitted by the Veteran to the 
Board in January 2008.  The Board noted that the evidence was 
submitted without a waiver of initial RO adjudication and, 
thus, must be referred to the AOJ for initial consideration.  
38 C.F.R. § 20.1304(c).

Thereafter, the RO was to re-adjudicate the claims on appeal, 
with consideration of all additional evidence received since 
the May 2005 supplemental statement of the case (SSOC).  If 
the claims were denied, the Veteran and his representative 
were to be issued an SSOC, and given an opportunity to 
respond before the case was returned to the Board.

While the Veteran was afforded the requested examination in 
December 2008; the claims were not readjudicated and an SSOC 
was not issued.  Pursuant to remand from the Board, the 
agency of original jurisdiction (AOJ) will issue an SSOC if 
it develops the evidence or cures a procedural defect.  
38 C.F.R. § 19.31(c).  

Finally, in March 2009, April 2009 and June 2009, the Veteran 
again submitted additional evidence in support of the claims 
without a waiver of initial RO adjudication.  Any pertinent 
evidence submitted to the Board, must be referred to the AOJ 
unless that right is waived by the appellant or his 
representative.  38 C.F.R. § 20.1304(c).
The Veteran did not waive initial AOJ consideration of this 
evidence and the Board must therefore remand the claims to 
have the evidence considered by the AOJ.  

Accordingly, this case must again be remanded to fairly 
adjudicate the Veteran's claims.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  After completing any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claims on appeal in light of all 
pertinent evidence associated with the 
claims folder after the May 2005 SSOC was 
issued (including, but not limited to, 
the December 2008 report of VA 
examination and evidence submitted by the 
Veteran in January 2008, March 2009, 
April 2009 and June 2009) and legal 
authority.

2.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished an 
SSOC considering all evidence since the 
last SSOC and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


